
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.30



EMPLOYMENT AGREEMENT


        This AGREEMENT is made and entered into as of the 30th day of December,
2004, by and between FIRST HORIZON PHARMACEUTICAL CORPORATION, a Delaware
corporation (the "Company"), and Leslie B. Zacks ("Executive").

WITNESSETH:

        NOW, THEREFORE, in consideration of Executive's continued employment,
the covenants and mutual agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

        1.    Employment.    Throughout the Term (as defined in Section 2
below), the Company shall employ Executive as provided herein, and Executive
hereby accepts such employment. In accepting such employment, Executive states
that, to the best of his knowledge, he is not now, and by accepting such
employment, will not be, under any restrictions in the performance of the duties
contemplated under this Agreement as a result of the provisions of any prior
employment agreement or non-compete or similar agreement to which Executive is
or was a party.

        2.    Term of Employment.    Subject to approval of this Agreement by
the Company's Board of Directors, the term of Executive's employment by the
Company hereunder shall commence on January 3, 2005 (the "Effective Date") and
shall continue thereafter unless sooner terminated as a result of Executive's
death or in accordance with the provisions of Section 6 below (the "Term").

        3.    Duties.    Throughout the Term, and except as otherwise expressly
provided herein, Executive shall be employed by the Company as the Vice
President of Legal and Administration of the Company. Executive shall devote his
full time to the performance of his duties in this position in accordance with
the Company's By-laws, this Agreement and the directions of the Company's Board
of Directors and any executive officer of the Company who is senior to
Executive. Without limiting the generality of the foregoing, throughout the
Term, Executive shall faithfully perform his duties as Vice President of Legal
and Administration at all times so as to promote the best interests of the
Company. In addition, subject to approval of this Agreement by the Board of
Directors, the Board of Directors shall elect Executive as an officer of the
Company at its first board meeting after the Effective Date.

        4.    Compensation.    

(a)Salary.    For any and all services performed by Executive under this
Agreement during the Term, in whatever capacity, the Company shall pay to
Executive an annual salary of One Hundred Eighty Thousand Dollars ($180,000.00)
per year (the "Salary") less any and all applicable federal, state and local
payroll and withholding taxes. The Salary shall be paid in the same increments
as the Company's normal payroll, but no less frequent than bi-monthly and
prorated, however, for any period of less than a full month. The Salary will be
reviewed annually by the Compensation Committee of the Board and a determination
shall be made at that time as to the appropriateness of an increase, if any,
thereto.

(b)Bonus.    In addition to the Salary, Executive shall be eligible to receive
from the Company an annual incentive compensation bonus (the "Bonus") based on
fifty (50) percent of his Salary. The Bonus, if any, shall be determined based
on such criteria as shall be determined from time to time by the Compensation
Committee of the Board of Directors. The nature of the criteria and the
determination as to whether the criteria have been satisfied, shall be
determined by the Compensation Committee of the Board in its sole discretion.
Accordingly, there is no assurance that a Bonus will be paid to Executive with
respect to all or any particular year during the Term.

--------------------------------------------------------------------------------



(i)The Company also agrees to pay Executive five thousand dollars ($5,000.00) to
compensate Executive for his reasonable moving expenses.


        5.    Benefits and Other Rights.    In consideration for Executive's
performance under this Agreement, the Company shall provide to Executive the
following benefits:

(a)The Company will provide Executive with cash advances for or reimbursement of
all reasonable out-of-pocket business expenses incurred by Executive in
connection with his employment hereunder. Such reimbursement, however, is
conditioned upon Executive adhering to any and all reasonable policies
established by Company from time to time with respect to such reimbursements or
advances, including, but not limited to, a requirement that Executive submit
supporting evidence of any such expenses to the Company.

(b)The Company will provide Executive and his family with the opportunity to
receive group medical coverage under the terms of the Company's health insurance
plan during the Term, but subject to completion of normal waiting periods.
During any such waiting period, the Company will pay, or reimburse Executive
for, the cost of COBRA coverage for Executive and his family under his prior
health plan. The Company will provide Executive, at Company's expense,
short-term disability and life insurance.

(c)During the Term the Executive shall be entitled to twenty (20) days paid
vacation per year, it being understood and agreed that unused vacation shall not
be carried over from one year to the next. In addition, Executive shall be
entitled to eight (8) paid holidays and four (4) paid personal days off.

        6.    Termination of the Term.    

(a)The Company shall have the right to terminate the Term under the following
circumstances:

(i)Executive's death; or

(ii)Without Cause, effective upon sixty (60) days written notice to Executive by
the Company;

(iii)With Cause; or

(iv)Upon or within one (1) year following a Change in Control.

(b)Executive shall have the right to terminate the Term under the following
circumstances:

(i)At any time upon sixty (60) days prior written notice to the Company; or

(ii)For Good Reason.

(c)For purposes of this Agreement, "Cause" shall mean:

(i)Executive is convicted of the commission of a felony or a crime involving
dishonesty, fraud or moral turpitude;

(ii)Executive has engaged in acts of fraud, embezzlement, theft or other
dishonest acts against the Company as determined by the Board of Directors in
good faith;

(iii)Executive commits an act which negatively impacts the Company or its
employees including, but not limited to, engaging in competition with the
Company, disclosing confidential information, or engaging in conduct that is in
material violation of Company policies and standards, including but not limited
to its policies and standards on equal employment opportunity, work environment,
workplace conduct, or business ethics, violation of which could place the
Company's interests at risk of harm;

2

--------------------------------------------------------------------------------



(iv)Executive's gross neglect or willful misconduct in the discharge of his
duties and responsibilities; or

(v)Executive's repeated refusal to follow the lawful direction of the Board of
Directors or supervising officers.



(d)For purposes of this Agreement, "Change of Control" shall mean the occurrence
of any of the following:

(i)The acquisition (other than by direct purchase of shares form the Company) by
any "person", including a "syndication" or "group", as those terms are used in
Section 13(d)(3) or 14 (d)(2) of the Securities Exchange Act of 1934, as amended
(other than any such person currently owning in excess of the following amount),
of securities representing 20% or more of the combined voting power of the
Company's then outstanding voting securities, which is any security that
ordinarily possess the power to vote in the election of the Board of Directors
of a corporation without the happening of any precondition or contingency;

(ii)The Company merged or consolidated with another corporation and immediately
after giving effect to the merger or consolidation less than 80% of the
outstanding voting securities of the surviving or resulting entity are then
beneficially owned in the aggregate by (a) the stockholders of the Company
immediately prior to such merger or consolidation, or (b) if a record date has
been set to determine the stockholders of the Company entitled to vote on such
merger or consolidation, the stockholders of the Company as of such record date;

(iii)If at any time during a calendar year a majority of the directors of the
Company are not persons who were directors at the beginning of the calendar
year; or

(iv)The Company transfers substantially all of its assets to another corporation
which is a less than 80% owned subsidiary of the Company.

(e)For purposes of this Agreement, "Good Reason" shall mean the occurrence of
any one or more of the following events which continues uncured for a period of
not less than thirty (30) days following written notice given by Executive to
the Company within fifteen (15) days following the occurrence of such event,
unless the Executive specifically agrees in writing that such event shall not be
"Good Reason":

(i)Any material breach of this Agreement by the Company;

(ii)Any failure to continue the Executive as an Executive officer of the
Company;

(iii)The requirement by the Company that Executive perform his services
hereunder primarily at a location outside of the metropolitan Atlanta, Georgia
area; or

(iv)The reduction of the Employee's compensation below the amount set forth in
Sections 4 and 5 above without written consent of Executive.

        7.    Effect of Expiration or Termination of the Term.    Promptly
following the termination of the Term, and except as otherwise expressly agreed
to by the Company in writing, Executive shall:

(a)Immediately resign from any and all other positions or committees which
Executive holds or is a member of with the Company or any subsidiary of the
Company including, but not limited to, as an officer and director of the Company
or any subsidiary of the Company.

(b)Provide the Company with all reasonable assistance necessary to permit the
Company to continue its business operations without interruption and in a manner
consistent with reasonable business practices; provided, however, that such
transition period shall not exceed

3

--------------------------------------------------------------------------------



thirty (30) days after termination nor require more than twenty (20) hours of
Executive's time per week and Executive shall be promptly reimbursed for all
out-of-pocket Expenses.

(c)Deliver to the Company possession of any and all property owned or leased by
the Company which may then be in Executive's possession or under his control,
including, without limitation, any and all such keys, credit cards, automobiles,
equipment, supplies, books, records, files, computer equipment, computer
software and other such tangible and intangible property of any description
whatsoever. If, following the expiration or termination of the Term, Executive
shall receive any mail addressed to the Company, then Executive shall
immediately deliver such mail, unopened and in its original envelope or package,
to the Company; and

(d)Other than as provided in this Section 7, upon a termination of employment
all other benefits and/or entitlements to participate in programs or benefits,
if any, will cease as of the effective date except medical insurance coverage
that may be continued at Executive's own expense as provided by applicable law
or written Company policy.

(e)Upon termination of Executive pursuant to Section 6(a)(i) or
Section 6(a)(ii) without Cause, the Company shall provide Executive or
Executive's estate, subject to but not in addition to Section 7(g): (i) Salary
continuance for six (6) months (a "Salary Continuance"), plus (ii) a lump sum
payment equal to fifty percent (50%) of the Bonus, if any, paid to Executive for
the calendar year immediately preceding termination, plus (iii) twelve
(12) months of COBRA coverage for Executive which shall be substantially
equivalent to that provided by the Company prior to termination, plus (iv) all
of Executive's then unvested options previously issued pursuant to the Company
Option Plan shall immediately vest and be exercisable.

(f)Upon termination of Executive pursuant to Section 6(a)(iii) or
Section 6(b)(1), the Company shall pay Executive all Salary accrued but unpaid
as of the date of such termination.

(g)Upon termination of Executive pursuant to Section 6(a)(iv), the Company
shall: (i) provide Executive with Salary continuance for twelve (12) months at
the rate in effect immediately prior to termination, plus (ii) a lump sum
payment equal to one hundred percent (100%) of the Bonus, if any, paid to
Executive for the calendar year immediately preceding termination, plus
(iii) provide COBRA coverage for Executive which shall be substantially
equivalent to that provided by the Company prior to termination until the
earlier of (A) twelve (12) months after the date of termination, (B) the
availability of replacement coverage to Executive from a third party employer
after Executive has accepted another full-time position and (C) the expiration
of COBRA benefits by reason or lapse of the statutory or regulatory benefit
period established by governmental authority, plus (iv) all of Executive's then
unvested options previously issued pursuant to the Company's stock option plans
shall immediately vest and be exercisable as herein provided.

(h)In the event that Executive shall be entitled to receive a Salary Continuance
and COBRA benefit pursuant to Section 7(e), such Salary Continuance and COBRA
benefit shall continue only until such time as Executive shall have accepted
another full time position. In addition, in the event that Executive shall
perform consulting or other services for which he shall receive compensation,
all compensation shall be reported to the Company and shall be offset against
any remaining Salary Continuance payments. Failure of Executive to promptly
report the receipt of any compensation from a third party or the acceptance of a
new position shall entitle the Company to terminate all remaining Salary
Continuance and COBRA benefits and to seek restitution for any payments made to
Executive subsequent to such job acceptance or compensation receipt.

4

--------------------------------------------------------------------------------



(i)Any dollar amounts which are to be paid at the time of termination under this
Section 7, other than Salary Continuance and COBRA payments, shall be paid
within thirty (30) days after the date of termination. Any Salary Continuance or
COBRA payments shall be made in accordance with the usual payroll practices
which were applicable prior to termination. Any and all payments made pursuant
to this Agreement shall be net of any and all applicable federal, state and
local payroll and withholding taxes.

(j)If the Company or the Company's accountants determine that the payments
called for under Section 7(g) of this Agreement either alone or in conjunction
with any other payments or benefits made available to the Employee by the
Company will result in the Employee being subject to an excise tax ("Excise
Tax") under Section 4999 of the Internal Revenue Code of 1986, as amended (the
"Code"), or if an Excise Tax is assessed against Executive as a result of such
payments or other benefits, the Company shall make a Gross-Up Payment (as
defined below) to or on behalf of Executive as and when such determination(s)
and assessments(s), as appropriate, are made, subject to the conditions of this
subsection (i). A "Gross-Up Payment" shall mean a payment to or on behalf of
Executive that shall be sufficient to pay (i) any Excise Tax in full, (ii) any
federal, state and local income tax and Social Security or other employment tax
on the payment made to pay such Excise Tax as well as any additional Excise Tax
on the Gross-Up Payment, and (iii) any interest or penalties assessed by the
Internal Revenue Service on Executive if such interest or penalties are
attributable to the Company's failure to comply with its obligations under this
subsection (i) or applicable law. Any determination under this subsection (i) by
the Company or the Company's accountants shall be made in accordance with
Section 280G of the Code, any applicable related regulations (whether proposed,
temporary or final), any related Internal Revenue Service rulings and any
related case law, and shall assume that Executive shall pay Federal income taxes
at the highest marginal rate in effect for the year in which the Gross-Up
Payment is made and state and local income taxes at the highest marginal rate in
effect in the state of Executive's residence for such year. Executive shall take
such action (other than waiving Employee's right to any payments or benefits) as
the Company reasonably requests under the circumstances to mitigate or challenge
such tax. If the Company reasonably requests that Executive take action to
mitigate or challenge, or to mitigate and challenge, any such tax or assessment
and Executive complies with such request, the Company shall provide Executive
with such information and such expert advice and assistance from the Company's
accountants, lawyers and other advisors as Executive may reasonably request and
shall pay for all expenses incurred in effecting such compliance and any related
fines, penalties, interest and other assessments. Subject to the provisions of
this subsection (i), all determinations required to be made under this
subsection (i), including whether and when a Gross-Up Payment is required and
the amount of such Gross-Up Payment and the assumptions to be utilized in
arriving at such determination, shall be made by the public accounting firm that
is retained by the Company as of the date immediately prior to the Change of
Control (the "Accounting Firm") which shall provide detailed supporting
calculations both to the Company and Executive within thirty (30) business days
of the receipt of notice from the Company or Executive that there has been a
payment that could trigger a Gross-Up Payment, or such earlier time as is
requested by the Company (collectively, the "Determination"). In the event that
the Accounting Firm is serving as accountant or auditor for the individual,
entity or group effecting the Change of Control, Executive may appoint another
nationally recognized public accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder). All fees and expenses of the Accounting Firm shall be borne
solely by the Company and the Company shall enter into any agreement requested
by the Accounting Firm in connection with the performance of the services
hereunder. The Gross-Up Payment under this subsection (i) with respect to any
payments shall be made no later than

5

--------------------------------------------------------------------------------



sixty (60) days following such payments. If the Accounting Firm determines that
no Excise Tax is payable by Executive, it shall furnish Executive with a written
opinion to such effect, and to the effect that failure to report the Excise Tax,
if any, on Executive's applicable federal income tax return will not result in
the imposition of a negligence or similar penalty. The Determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the Determination, it is possible that Gross-Up Payments which will not have
been made by the Company should have been made ("Underpayment") or Gross-up
Payments are made by the Company which should not have been made
("Overpayment"), consistent with the calculations required to be made hereunder.
In the event that Executive thereafter is required to make payment of any
additional Excise Tax, the Accounting Firm shall determine the amount of the
Underpayment that has occurred and any such Underpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be promptly
paid by the Company to or for the benefit of Executive. In the event the amount
of the Gross-Up Payment exceeds the amount necessary to reimburse Executive for
his Excise Tax as herein set forth, the Accounting Firm shall determine the
amount of the Overpayment that has been made and any such Overpayment (together
with interest at the rate provided in Section 1274(b)(2) of the Code) shall be
promptly paid by Executive to or for the benefit of the Company. Executive shall
cooperate, to the extent Executive's expenses are reimbursed by the Company,
with any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax.

        8.    Executive's Covenant Not to Solicit.    Executive hereby covenants
and agrees with the Company that, for so long as Executive is employed by the
Company and for a period of twelve (12) months after the termination of such
employment for any reason (the "Restricted Period"), Executive shall not,
without the prior written consent of the Company, which consent shall be within
the sole and exclusive discretion of the Company, either directly or indirectly,
on his own account or on behalf of any other person or entity, solicit any
current or prospective Company supplier, customer, client, or other person or
entity through whom sales are facilitated with whom Executive had material
contact on behalf of the Company within the twelve (12) months preceding
Executive's termination of employment, for the purpose of seeking any contract
or arrangement for the purchase, sale, promotion, marketing, or placement on
formulary or preferred listing of drug products (or ingredients of drug
products), including generic and nongeneric drug products, which are competitive
with Company products. For purposes of this provision, "material contact" shall
be defined as two or more written or oral communications for the purpose of
seeking any contract or arrangement for the purchase, sale, promotion,
marketing, or placement on formulary or preferred listing of drug products (or
ingredients of drug products). Executive may seek the Company's consent to
solicit suppliers that have excess capacity or specific customers, clients, or
other persons or entities through whom sales are facilitated with respect to
specific products as reasonably determined by the Company.

        9.    Confidentiality.    Attached to this Agreement as Exhibit A is the
form of the Employee/Independent Contractor Confidentiality and Non-Solicitation
Agreement (the "Confidentiality Agreement") which the Company requires all
employees, including, but not limited to, the Executive, to execute and which is
a part of each employee's terms of employment. By signing this Agreement,
Executive acknowledges having received, read, executed and delivered to the
Company a copy of the Confidentiality Agreement and agrees that the terms of the
Confidentiality Agreement shall be incorporated by reference into this Agreement
and shall be considered as part of the terms and conditions of Executive's
continued employment with the Company.

        10.    Remedies.    

(a)The covenants of Executive set forth in Section 8 and Section 9 are separate
and independent covenants for which valuable consideration has been paid, the
receipt, adequacy and

6

--------------------------------------------------------------------------------



sufficiency of which are acknowledged by Executive, and have also been made by
Executive to induce the Company to enter into this Agreement and continue
Executive's employment with the Company. Each of the aforesaid covenants may be
availed of, or relied upon, by the Company in any court of competent
jurisdiction, and shall form the basis of injunctive relief and damages
including expenses of litigation (including, but not limited to, reasonable
attorney's fees upon trial and appeal) suffered by the Company arising out of
any breach of the aforesaid covenants by Executive. The covenants of Executive
set forth in this Section 10 are cumulative to each other and to all other
covenants of Executive in favor of the Company contained in this Agreement and
shall survive the termination of this Agreement for the purposes intended.

(b)Each of the covenants contained in Section 8 and Section 9 above shall be
construed as agreements which are independent of any other provision of this
Agreement, and the existence of any claim or cause of action by any party hereto
against any other party hereto, of whatever nature, shall not constitute a
defense to the enforcement of such covenants. If any of such covenants shall be
deemed unenforceable by virtue of its scope in terms of geographical area,
length of time or otherwise, but may be made enforceable by the imposition of
limitations thereon, Executive agrees that the same shall be enforceable to the
fullest extent permissible under the laws and public policies of the
jurisdiction in which enforcement is sought. The parties hereto hereby authorize
any court of competent jurisdiction to modify or reduce the scope of such
covenants to the extent necessary to make such covenants enforceable.

(c)In the event that Executive believes that the Company is in violation of a
material obligation owed to Executive under this Agreement, and the Executive
has given notice of such violation to the Company requesting that the Company
cure such violation, and within twenty (20) business days the Company has not
undertaken steps to cure such violation or to provide information to Executive
demonstrating that the Company is not in violation of the Agreement, and as a
result of such failure to cure or dispute such violation, the Executive
terminates the Agreement in accordance with Section 6(b), Executive shall not be
barred from seeking employment with a competitor notwithstanding the restriction
of Section 8; provided, however, that all other restrictions contained in this
Agreement, including, but not limited to, the covenants in Section 8 and in
Section 9, shall remain in full force and effect.

        11.    Enforcement Costs.    If any legal action or other proceeding is
brought for the enforcement of this Agreement, or because of an alleged dispute,
breach, default or misrepresentation in connection with any provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorney's fees, court costs and all expenses even if not
taxable as court costs (including, without limitation, all such fees, costs and
expenses incident to appeal and other post judgment proceedings), incurred in
that action or proceeding, in addition to any other relief to which such party
or parties may be entitled. Attorneys' fees shall include, without limitation,
paralegal fees, investigative fees, administrative costs, sales and use taxes
and all other reasonable charges billed by the attorney to the prevailing party.

        12.    Notices.    Any and all notices necessary or desirable to be
served hereunder shall be in writing and shall be:

(a)Personally delivered, or

(b)Sent by certified mail, postage prepaid, return receipt requested, or
guaranteed overnight delivery by a nationally recognized express delivery
company, in each case addressed to the intended recipient at the address set
forth below.

7

--------------------------------------------------------------------------------



(c)For notices sent to the Company:


First Horizon Pharmaceutical Corporation
6195 Shiloh Road
Alpharetta, Georgia 30005
Attn: Darrell Borne
Telephone No.: (770) 442-9707
Facsimile No.: (770) 442-9594

(d)For notices sent to Executive:


Leslie B. Zacks
509 Princeton Way
Atlanta, Georgia 30307
Telephone: (404) 325-1910

        Either party hereto may amend the addresses for notices to such party
hereunder by delivery of a written notice thereof served upon the other party
hereto as provided herein. Any notice sent by certified mail as provided above
shall be deemed delivered on the third (3rd) business day next following the
postmark date which it bears.

        13.    Entire Agreement.    This Agreement sets forth the entire
agreement of the parties hereto with respect to the subject matter hereof, and
all prior negotiations, agreements and understandings are merged herein. This
Agreement may not be modified or revised except pursuant to a written instrument
signed by the party against whom enforcement is sought.

        14.    Severability.    The invalidity or unenforceability of any
provision hereof shall not affect the enforceability of any other provision
hereof, and except as otherwise provided in Section 10 above, any such invalid
or unenforceable provision shall be severed from this Agreement.

        15.    Waiver.    Failure to insist upon strict compliance with any of
the terms or conditions hereof shall not be deemed a waiver of such term or
condition, and the waiver or relinquishment of any right or remedy hereunder at
any one or more times shall not be deemed a waiver or relinquishment of such
right or remedy at any other time or times.

        16.    Arbitration.    Any claims, disputes or controversies arising out
of or relating to this Agreement between the parties (other than those arising
under Section 10) shall be submitted to arbitration by the parties. The
arbitration shall be conducted in Atlanta, Georgia in accordance with the rules
of the American Arbitration Association then in existence and the following
provisions: Either party may serve upon the other party by guaranteed overnight
delivery by a nationally recognized express delivery service, written demand
that the dispute, specifying in detail its nature, be submitted to arbitration.
Within seven business days after the service of such demand, each of the parties
shall appoint an arbitrator and serve written notice by guaranteed overnight
delivery by a nationally recognized express delivery service, of such
appointment upon the other party. The two arbitrators appointed shall appoint a
third arbitrator. The decision of two arbitrators in writing under oath shall be
final and binding upon the parties. The arbitrators shall decide who is to pay
the expenses of the arbitration. If the two arbitrators appointed fail to agree
upon a third arbitrator within ten days after their appointment, then an
application may be made by either party, upon notice to the other party, to any
court of competent jurisdiction for the appointment of a third arbitrator, and
any such appointment shall be binding upon both parties.

        17.    Governing Law.    This Agreement and the rights and obligations
of the parties hereto shall be governed by and construed in accordance with the
law of the State of Delaware, without regard to its conflicts of laws
provisions. Subject to Section 16, each party hereto hereby (a) agrees that the
Georgia state or superior courts for the county of Forsyth or federal courts of
the Northern District of Georgia,

8

--------------------------------------------------------------------------------




shall be acceptable fora or venues for any litigation which may be initiated
with respect to this Agreement or to enforce rights granted hereunder and
(b) consents to the personal jurisdiction and venue of such courts for such
purposes.

        18.    Benefit and Assignability.    This Agreement shall inure to the
benefit of and be binding upon the Company and its successors and assigns. The
rights and obligations of Executive hereunder are personal to him, and are not
subject to voluntary or involuntary alienation, transfer, delegation or
assignment.

        19.    Continuing Legal Education and Bar Dues.    The Company and
Executive acknowledge that continuing legal education is required for lawyers.
Company agrees to pay for reasonable continuing legal education seminars to be
attended by Executive. In addition, the Company agrees to pay Executive's annual
bar dues to the Georgia Bar Association, the Florida Bar Association and to the
bar for the United States Patent and Trademark Office.

9

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Employment
Agreement as of the day and year first above written.

EXECUTIVE:    
/s/  LESLIE B. ZACKS      

--------------------------------------------------------------------------------

Name: Leslie B. Zacks
 
 
FIRST HORIZON PHARMACEUTICAL CORPORATION
 
 
By:
 
/s/  DARRELL BORNE      

--------------------------------------------------------------------------------

Darrell Borne, CFO
 
 

10

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.30



EMPLOYMENT AGREEMENT
